Citation Nr: 0310015
Decision Date: 01/31/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-00 114	)	DATE JAN 31, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for herniated nucleus pulposus and lumbar myositis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from April 1980 to December 1985. 

This case was previously before the Board of Veterans Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (hereinafter RO).  The case was remanded for development by the Board in September 1997, and the Board undertook additional development pursuant to pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable disposition of the issues addressed in this decision has been obtained by the RO. 

2.  The evidence as to whether there is a current back disability associated with herniated nucleus pulposus and lumbar myositis that is etiologically related to in-service symptomatology is in relative balance.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veterans favor, service connection for herniated nucleus pulposus and lumbar myositis is granted.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2002). 
 REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002) and implementing regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA cannot assist in the development of a claim that is not well grounded).  The VCAA also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As the veterans claim will be granted, no useful purpose would be served by delaying the adjudication of the veterans claim further to conduc additional development pursuant to the VCAA.  Thus, the Board finds that further development is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Also, given the fact that the adjudication below will result in a grant of the veterans claim, the additional delay in the adjudication of this case which would result from informing the veteran of the contents of the December 2002 VA examination obtained pursuant to development undertaken by the Board would not be justified.  See 38 C.F.R. § 20.903.  

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active miliary, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellants claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Turning to an analysis of the veterans claim, the service medical records in pertinent part reflected continuing treatment for what was described as chronic mechanical low back pain.  An in-service X-ray conducted in May 1984 showed the right first lumbar transverse process to be un-united.  The post service clinical evidence includes references to herniated nucleus pulposus (hereinafter HNP) at L5-S1 and L4-L5, a straightening pattern of the lumbar spine and paravertebral myositis.  

Pursuant to development undertaken by the Board, the veteran was afforded a VA examination in December 2002 to assess the nature of any current back disability and its etiologic relationship to service.  The report from this examination includes a detailed discussion of the pertinent in-service and post-service clinical history, and will not be repeated herein.  The examining physician concluded the opinion by stating as follows: 

Patient does have evidence of lumbar myositis when he was in the military service that is well documented.  Therefore, I believe his current HNP is as least as likely as not etiologically related to the back complaints during the service, it is likely that the patients current lumbar myositis could be related to his in-service conditions of the low back.

The above conclusion is inconsistent with some of other findings contained in the report from the December 2002 VA examination which would indicate that the veteran does not currently suffer from a back disability that is etiologically related to service.  There is also additional clinical evidence of record casting doubt on the conclusion set forth above.  However, the Board finds that the conclusion above places the probative weight of the negative evidence in approximate balance with that of the positive, such that it is at least as likely as not that the veteran has a back disability that is etiologically related to service.  Accordingly, given the principles with regard to affording the veteran all benefit of a reasonable doubt, the Board concludes that service connection for herniated nucleus pulposus and lumbar myositis should be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for herniated nucleus pulposus and lumbar myositis is granted.  




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
